On August 10, 2010, the defendant was sentenced as follows: Count I: A Commitment to the Department of Corrections for a term of thirteen (13) months, with a consecutive five (5) years suspended, for the offense of Driving While Under the Influence of Alcohol, a Fourth or Subsequent Offense, a Felony. The Court recommends that the defendant be placed in the WATCH program. Count II: A commitment to the County Jail for a term of six (6) months with all but thirty (30) days suspended, for the offense of Driving While Privilege To Do So Is Suspended or Revoked, a Misdemeanor; and Count III: A commitment to the County Jail for a term of six (6) months, with all but thirty (30) days suspended, for the offense of Operating a Motor Vehicle *103Without Required Liability Insurance in Effect, a Misdemeanor. Counts I - III shall run consecutively with each other.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via teleconference and was represented by Lindsey Pilecki. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
In regards to Counts I and II of the Judgment, the Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive and is the unanimous decision of the Sentence Review Division that the sentences in Counts I and II shall be affirmed.
However, The Division finds that sentence in Count III of the Judgment is clearly excessive as the sentence imposed does not comply with §61-6-304, MCA; the admonitions given in the Acknowledgment of Waiver of Rights to the defendant; and the advisement of the maximum penalty contained within the Information.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence in Count III shall be modified as follows: A commitment to the County Jail for a period of Ten (10) days, to run consecutive to Counts I and II. The fine of $500.00 shall be reduced to $350.00 to meet the statutory requirement, and shall run consecutive to any other fine imposed by the District Court.
Done in open Court this 4th day of November, 2010.
DATED this 22nd day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.